J-S68039-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,               :     IN THE SUPERIOR COURT OF
                                            :           PENNSYLVANIA
                     Appellee               :
                                            :
             v.                             :
                                            :
TYREEK B. WOOD,                             :
                                            :
                     Appellant              :          No. 875 EDA 2014

      Appeal from the Judgment of Sentence entered on January 17, 2104
             in the Court of Common Pleas of Philadelphia County,
                 Criminal Division, No. CP-51-CR-0012409-2012

BEFORE: ALLEN, JENKINS and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                     FILED DECEMBER 09, 2014

        Tyreek B. Wood (“Wood”) appeals from the judgment of sentence

imposed following his convictions of carrying a firearm without a license,

carrying a firearm on the public streets of Philadelphia, and possessing an

instrument of crime.1 We dismiss the appeal.

        The trial court set forth the relevant procedural and factual history,

which we adopt for the purpose of this appeal.       See Trial Court Opinion,

4/29/14, at 1-4.

        On appeal, Wood raises the question for our review: “Did the [trial]

court err in failing to sentence [Wood] to a mitigated sentence and [failing]

to    consider    the rehabilitative   needs of [Wood] where [Wood] took




1
    18 Pa.C.S.A. §§ 6106, 6108, 907.
J-S68039-14


responsibility for the crimes he was convicted of?” Brief for Appellant at 3

(capitalization omitted).

      Wood argues that even though he was sentenced in the low end of the

standard guidelines range, the trial court refused to consider that he

accepted responsibility for his actions because Wood exercised his right to a

trial by jury. Id. at 11-12. Wood also claims that because he is a first time

offender, he should have been eligible for probation.     Id. at 15.     Wood

challenges the discretionary aspects of his sentence.

            An appellant challenging the discretionary aspects of his
      sentence must invoke this Court’s jurisdiction by satisfying a
      four-part test:

            We conduct a four-part analysis to determine: (1) whether
      the appellant has filed a timely notice of appeal, see Pa.R.A.P.
      902 and 903; (2) whether the issue was properly preserved at
      sentencing or in a motion to reconsider and modify sentence,
      see Pa.R.Crim.P. [720]; (3) whether the appellant’s brief has a
      fatal defect, Pa.R.A.P. 2119(f); and (4) whether there is a
      substantial question that the sentence appealed from is not
      appropriate under the Sentencing Code, 42 Pa.C.S.A. § 9781(b).

                                    ***

            The determination of what constitutes a substantial
      question must be evaluated on a case-by-case basis.          A
      substantial question exists only when the appellant advances a
      colorable argument that the sentencing judge’s actions were
      either: (1) inconsistent with a specific provision of the
      Sentencing Code; or (2) contrary to the fundamental norms
      which underlie the sentencing process.

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010)

(quotation marks and some citations omitted).




                                 -2-
J-S68039-14


         Here, Wood filed a timely Notice of Appeal, presented his claim in a

Motion to Reconsider Sentence, and included a Rule 2119(f) Statement in his

brief.    Wood argues that he has presented a substantial question because

the trial court failed to consider certain mitigating factors in imposing

sentence.     Brief for Appellant at 8.   Wood also claims that the trial court

failed to consider his rehabilitative needs in violation of 42 Pa.C.S.A.

§ 9721(b). Brief for Appellant at 8.

         Wood’s contentions do not raise a substantial question.             See

Commonwealth v. Rhoades, 8 A.3d 912, 918-19 (Pa. Super. 2010)

(stating that consideration of mitigating factors does not raise a substantial

question); see also Commonwealth v. Griffin, 65 A.3d 932, 936-37 (Pa.

Super. 2013) (stating that claims regarding the trial court’s failure to

consider a defendant’s rehabilitation needs or imposition of a standard range

sentence do not raise a substantial question).      Moreover, where, as here,

the trial court had the benefit of a pre-sentence investigation report, “we can

assume that the [] court was aware of relevant information regarding the

defendant’s     character   and   weighed   those   considerations   along   with

mitigating statutory factors.”       Rhoades, 8 A.3d at 919; see also

Commonwealth v. Ventura, 975 A.2d 1128, 1135 (Pa. Super. 2009)

(stating that where the trial court had the benefit of a pre-sentence

investigative report, it was aware of all appropriate sentencing factors and

considerations).     Accordingly, we are precluded from addressing Wood’s



                                    -3-
J-S68039-14


challenge to the discretionary aspects of his sentence of this basis.    See

Rhoades, 8 A.3d at 919 (wherein this Court concluded that it could not

address appellant’s discretionary aspects of sentencing claim because a

substantial question was not raised and the trial court had the benefit of a

pre-sentence investigation report).2

     Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/9/2014




2
  The trial court specifically stated during sentencing that nothing in Wood’s
record indicated that he should receive a mitigated sentence. See N.T.,
1/17/14, at 27. The trial court also rejected Wood’s characterization that he
pled guilty to the crimes, as he did not fulfill the requirements of
Pennsylvania Rule of Criminal Procedure 590.         See Trial Court Opinion,
4/29/14, at 8-9. Indeed, the jury specifically found Wood guilty of the
above-mentioned crimes. See N.T., 11/22/13, at 18-19. Moreover, our
review of the record indicates that the trial court considered Wood’s
rehabilitation needs and had the benefit of a pre-sentence investigation
report before imposing the sentence. See N.T.. 1/17/14, at 31-32 (wherein
the trial court stated that Wood is not eligible for rehabilitation programs);
see also Trial Court Opinion, 4/29/14, at 9.



                                 -4-
Circulated 11/21/2014 09:56 AM
Circulated 11/21/2014 09:56 AM
Circulated 11/21/2014 09:56 AM
Circulated 11/21/2014 09:56 AM
Circulated 11/21/2014 09:56 AM
Circulated 11/21/2014 09:56 AM
Circulated 11/21/2014 09:56 AM
Circulated 11/21/2014 09:56 AM
Circulated 11/21/2014 09:56 AM